         Case 1:17-cv-10789-JGD Document 54 Filed 10/09/18 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


AMANDA JOHNSON                                 )
                                               )
        Plaintiff                              )
                                               )
            v.                                 )       Case No. 1:17-cv-10789-JGD
                                               )
CENTRAL INTELLIGENCE AGENCY                    )
                                               )
       Defendant.                              )
                                               )


                                    JOINT STATUS REPORT

       Plaintiff, Dr. Amanda Johnson, and Defendant, the Central Intelligence Agency (“CIA”),

submit this Joint Status Report pursuant to the Court’s Order dated September 17, 2018.

(Memorandum of Decision and Order on Defendant’s Motion for Summary Judgment, ECF No.

52). The parties agree on a record production schedule for the remaining documents and submit

the following proposal for how this Court should proceed.

       To review, on May 4, 2017, Plaintiff filed a complaint with this Court requesting that the

Court compel production of three sets of records requested under the Freedom of Information

Act on December 19, 2014. (See Complaint ¶¶ 11-12, ECF No. 1.) The requested records are:

           1. A copy of any electronic or written communication discussing the @CIA

                 Account, including emails and email attachments, sent between Twitter, Inc. or a

                 representative thereof, and any employee in the CIA’s Office of Public Affairs;

           2. A copy of any documents or materials, including but not limited to, guides,

                 manuals, handbooks, policies, or presentations used to instruct or train agency

                 personnel in the use of the @CIA Account; and




                                                   1
          Case 1:17-cv-10789-JGD Document 54 Filed 10/09/18 Page 2 of 5



           3. The list of user applications connected to the @CIA Account on the Twitter

               platform.

       (Complaint ¶ 11, ECF No. 1.)

       Following briefing and argument on Defendant’s Motion for Summary Judgment, this

Court issued an order denying Defendant’s Motion. (See Motion for Summary Judgment, ECF

No. 23; Memorandum of Decision and Order, ECF No. 52.). The Court found that while the

Defendant’s search was “reasonable in some respects, the Agency was unreasonable in limiting

its search related to the second request to one Agency department and in failing to search for the

document sought in the third request.” (Memorandum of Decision and Order at 2, ECF No. 52).

The Court further found that while the Defendant “correctly applied Exemption (b)(3), it

improperly asserted Exemption (b)(5) and Exemption (b)(6).” (Id.) The Court ordered the parties

to meet and confer, and file this Joint Status Report, in accordance with the Order.

       After correspondence, the parties have agreed to the following schedule for resolution of

the remaining issues in this case:

       1. Defendant shall re-produce all records that were previously produced with redactions

           justified under FOIA exemptions (b)(5) and (b)(6), removing said redactions.

           Defendant will further review all redactions that were jointly marked under FOIA

           exemptions (b)(3) and (b)(5) or (b)(6), and produce any segregable portions of those

           records that were withheld for reasons justified under exemptions (b)(5) or (b)(6)

           alone. Defendant shall deliver these newly-released records in a manner such that

           they are received by Plaintiff no later than 5pm ET on October 31, 2018.

       2. Defendant shall produce the record described in the third part of Plaintiff’s request.

           Any redactions to this document will be supported by a statement or declaration




                                                 2
  Case 1:17-cv-10789-JGD Document 54 Filed 10/09/18 Page 3 of 5



   explaining the basis of such withholding, which will be provided along with the

   record. The record and any supporting statements or declarations shall be delivered in

   a manner such that it is received by Plaintiff no later than 5pm ET on October 31,

   2018.

3. Defendant will conduct the following additional searches pursuant to Plaintiff’s

   request:

       a. Defendant shall search the CIA Office of Public Affairs (“OPA”) for

           electronic or written communications between Defendant and Twitter, Inc. or

           a representative thereof, related to the Agency’s filing of an impersonation

           complaint or other request to obtain the “@CIA” account on the Twitter

           platform, as described in this Court’s Order. (See Memorandum of Decision

           of Order at 11–12, ECF No. 52.)

       b. Defendant shall search the records of the CIA’s Office of the General

           Counsel, Chief Information Officer, Web Council, and Publications Review

           Board for all records related to the second part of Plaintiff’s request, as

           construed by this Court in its Order (see id. at 15).

   Defendant shall conduct such searches and provide any responsive records, along

   with supporting statements or declarations that explain any redacted material, such

   that they are received by Plaintiff no later than 5pm ET on January 4, 2019.

4. The parties will confer in-person or via telephone conference on or about November

   14, 2018; December 12, 2018; and February 1, 2019, to discuss Defendant’s progress

   on the searches described above, the methods of the search, the adequacy of the

   records produced thereunder, and the basis of any withholding of records.




                                         3
         Case 1:17-cv-10789-JGD Document 54 Filed 10/09/18 Page 4 of 5



       5. The parties will file a Joint Status Report on February 11, 2019, to apprise this Court

           of whether further issues remain outstanding in this matter, including the adequacy of

           Defendant’s search and records produced, as well as whether Plaintiff is entitled to

           compensation for attorneys’ fees and costs pursuant to 5 U.S.C. § 552(a)(4)(E).



       The parties request that this Court adopt the schedule set forth above.



Dated: October 9, 2018                              Respectfully submitted,



AMANDA JOHNSON,                                  CENTRAL INTELLIGENCE AGENCY,

By her attorney,                                 By its attorney,

  /s/ Andrew F. Sellars                          ANDREW E. LELLING
ANDREW F. SELLARS (BBO No. 682690)               United States Attorney
BU/MIT Technology & Cyberlaw Clinic
Boston University School of Law                  By: /s/ Anita Johnson               _
765 Commonwealth Avenue                          ANITA JOHNSON (BBO No. 565540)
Boston, MA 02215                                 Assistant United States Attorney
Tel: (617) 358-7377                              United States Attorney’s Office
Fax: (617) 353-6944                              John Joseph Moakley U.S. Courthouse
sellars@bu.edu                                   One Courthouse Way - Suite 9200
                                                 Boston, MA 02210
                                                 (617) 748-3266
                                                 Anita.Johnson@usdoj.gov




                                                4
         Case 1:17-cv-10789-JGD Document 54 Filed 10/09/18 Page 5 of 5



                                      Certificate of Service

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing, on October 9, 2018.

                                                                       /s/ Andrew F. Sellars
